           Case 4:18-cv-00093-RM Document 100 Filed 11/14/19 Page 1 of 6




 1   John S. Craiger (#021731)
     jcraiger@polsinelli.com
 2   POLSINELLI PC
     One East Washington Street, Suite 1200
 3   Phoenix, AZ 85004
     Phone: (602) 650-2000
 4   Fax: (602) 264-7033
     Attorney for Defendant USAA Federal Savings Bank
 5
 6
 7                               THE UNITED STATES DISTRICT COURT
 8                                   FOR THE DISTRICT OF ARIZONA
 9   WILLIAM R. DONGES and CAROLYN                          Case No. 4:18-CV-00093-TUC-RM
     R. DONGES, husband and wife,
10
                                    Plaintiffs,               DEFENDANT’S MOTION FOR
11                                                            RECONSIDERATION OF ORDER
     vs.                                                      DENYING ATTORNEYS’ FEES
12                                                            (DOC. 99)
     USAA FEDERAL SAVINGS BANK,
13
14
                                    Defendant.
15
16
17            Pursuant to LRCiv 7.2(g), USAA Federal Savings Bank (“USAA FSB”), moves for
18   reconsideration of the Courts Order denying USAA FSB’s motion for attorney’s fees (the
19   “Order”). (Doc. 99). Specifically, USAA FSB reconsideration of the Court’s finding that it
20   is not entitled to attorney’s fees subject to the terms of the Deed of Trust between the
                  1
21   Parties.         Here, reconsideration is appropriate because the Court committed clear error by
22   misapplying the terms of the Deed of Trust.
23
24
              1
25            Although USAA FSB disagrees with the Court’s decision regarding its right to fees
     under A.R.S. § 12-341.01, in light of the discretion given to the district court in making
26   such a determination AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 955
27   (9th Cir. 2006), Defendant does not find the Court’s finding properly subject to a motion for
     reconsideration. USAA FSB does not seek to revisit this holding, and instead respectfully
28   reserves its appellate rights.
                                                        1
     71235500.3
           Case 4:18-cv-00093-RM Document 100 Filed 11/14/19 Page 2 of 6




 1   I.       LEGAL STANDARD
 2            Rule 7.2(g) of the Local Rules of Civil Procedure states that motions for
 3   reconsideration will ordinarily be denied “absent a showing of manifest error or a showing
 4   of new facts or legal authority that could not have been brought to [the Court’s] attention
 5   earlier with reasonable diligence.” LRCiv 7.2(g)(1); Colter v. Holmberg, No. 17-CV-487-
 6   TUC-RM, 2017 WL 6886090, at *1 (D. Ariz. Nov. 7, 2017). Rule 7.2(g) further provides:
 7                Any [motion for reconsideration] shall point out with specificity the
 8                matters that the movant believes were overlooked or misapprehended by
                  the Court, any new matters being brought to the Court’s attention for the
 9                first time and the reasons they were not presented earlier, and any specific
                  modifications being sought in the Court’s Order. No motion for
10                reconsideration of an Order may repeat any oral or written argument made
11                by the movant in support of or in opposition to the motion that resulted in
                  the Order.
12
13   Id.
14            Failure to comply with the requirements of Rule 7.2(g)(1) “may be grounds for
15   denial of the motion.” Id.
16   II.      DISCUSSION
17            In its Order, the Court rightly noted that under Arizona law, “when a contract has an
18   attorney’s fee provision it controls . . .” (Doc. 99 at 2 (citing Am. Power Prods., Inc. v. CSK
19   Auto, Inc., 396 P.3d 600, 604 (Ariz. 2017)); see also Rich v. Bank of Am., N.A., 666 F.
20   App’x 635, 642 (9th Cir. 2016). Here, the Deed of Trust securing Plaintiffs’ loan, which
21   compels recovery of attorney’s fees and costs, is such a contract. In particular, the Deed of
22   Trust provides, in relevant part:
23                 If Grantor breaches any covenant in this Security Instrument, Grantor
24                agrees to pay all expenses Lender incurs in performing such covenants or
                  protecting its security interest in the Property. . . . Grantor agrees to pay all
25                costs and expenses incurred by Lender in collecting, enforcing, or
                  protecting Lender’s rights and remedies under this Security Instrument.
26
                  This amount may include, but is not limited to, attorneys’ fees, court costs,
27                and other legal expenses.
28   (Doc. 65-3 at 4.)
                                                         2
     71235500.3
           Case 4:18-cv-00093-RM Document 100 Filed 11/14/19 Page 3 of 6




 1            In applying this provision, the Court correctly determined that “[t]here is little doubt
 2   that Plaintiffs’ failure to pay on their mortgage constituted a breach of a covenant.” (Doc.
 3   99 at 2.) Plaintiffs appear to have come to the same conclusion, as they did not challenge
 4   the applicability of the Deed of Trust’s fee-shifting provision. (See Doc. 94.) Indeed,
 5   Plaintiffs agree that “[t]he terms of the Deed of Trust specifically allow USAA FSB to
 6   recover attorney fees (sic) incurred in protecting its security interest in the property.” (Id. at
 7   4.)    Given the provision’s applicability to the action at hand, Plaintiffs limited their
 8   challenge to Defendant’s ability to recover more than $50,000 in fees under the provision.
 9   (Id. at 4-5.) It is an axiom of contract interpretation, that contractual provisions should be
10   determined based on the parties intent. See, e.g., Grosvenor Holdings, L.C. v. Figueroa,
11   218 P.3d 1045, 1050 (Ariz. Ct. App. 2009). Here, where the parties have a shared intent
12   and understanding of the provision’s meaning, the Court should defer to the parties’
13   interpretation. Id. (“The purpose of contract interpretation is to determine the parties’ intent
14   and enforce that intent.”).
15                Despite the Court finding that Plaintiffs had breached a covenant of the Deed of
16   Trust, and despite Plaintiffs recognition of the applicability of the fee-shifting provision, the
17   Court declined to apply the provision as it plainly reads. According to the Court, the Deed
18   of Trust’s fee-shifting provision is inapplicable because “Defendant . . . failed to establish
19   that any fees it incurred defending this action were caused by [Plaintiffs’ breach in failing to
                                  2
20   pay on their mortgage.]” (Doc. 99 at 2) (emphasis original, alterations added). The Court
21   further reasoned, “it appears that any fees incurred in this action were proximately caused
22   by Defendant’s decision to postpone acting to preserve its security interest in the property . .
23   . .” (Id.)
24            The plain text of the deed of trust, however, creates no such temporal limitation.
25   See, e.g., Hadley v. Sw. Props., Inc., 570 P.2d 190, 193 (Ariz. 1977) (“Where the language
26
              2
27            The Court’s proposition is simply unsupported by the record—Plaintiffs’ lawsuit
     was a direct attack on USAA FSB’s security interest, and had Plaintiffs prevailed in this
28
     matter, they would have extinguished USAA FSB’s security interest.
                                                 3
     71235500.3
            Case 4:18-cv-00093-RM Document 100 Filed 11/14/19 Page 4 of 6




 1   of the contract is clear and unambiguous, it must be given effect as it is written.”). And, to
 2   read one into the contract, would be inconsistent with its other provisions. For instance, the
 3   fee-shifting provision expressly contemplates that “Grantor agrees to pay all costs and
 4   expenses incurred by Lender in collecting, enforcing, or protecting Lender’s rights and
 5   remedies under this Security Instrument.” (Doc. 65-3 at 4.) Significantly, the Deed of
 6   Trust expressly contemplates that under the “Remedies on Default” subsection that “Lender
 7   may accelerate the Secured Debt and Foreclose this Security Instrument . . . .” (Id.); (see
 8   also Doc. 83 at 6 (Court recognizing that USAA FSB “could, but was not required to,
 9   accelerate the principal” under the Deed of Trust).) “A contract must be construed in its
10   entirety, rather than from reading one provision in isolation from the rest of the contract.”
11   See Cent. Ariz. Water Conservation Dist. v. U.S., 32 F. Supp. 2d 1117, 1128 (D. Ariz.
12   1998). “A court should construe a contract in a manner that gives full meaning and effect to
13   all its provisions and avoid an interpretation which leaves part of the contract meaningless
14   or unreasonable.” Id.
15            As such, when Plaintiffs—the Grantor—breached the covenant by failing to pay on
16   their mortgage, USAA FSB—Lender became contractually entitled to attorney’s fees
17   incurred in protecting its security interest—even if USA FSB elected, in accord with its
18   contractual rights, to wait to enforce said rights. See, e.g., Taylor v. State Farm Mut. Auto.
19   Ins. Co., 854 P.2d 1134, 1138 (Ariz. 1993) (“[i]n Arizona, a court will attempt to enforce a
20   contract according to the parties’ intent”).
21   III.    CONCLUSION
22            USAA FSB respectfully asks the Court to reconsider its order denying attorney’s
23   fees, and award USAA FSB attorneys’ fees and litigation expenses totaling $114,928.91
24   pursuant to the terms of the Deed of Trust.
25
26
              RESPECTFULLY SUBMITTED this 14th Day of November, 2019.
27
                                               POLSINELLI PC
28
                                                    4
     71235500.3
          Case 4:18-cv-00093-RM Document 100 Filed 11/14/19 Page 5 of 6



                                        By: /s/ John Craiger
 1
                                            John Craiger
 2                                          1 E. Washington Street, Suite 1200
                                            Phoenix, AZ 85004
 3                                           Attorneys for Defendant USAA FSB
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
     71235500.3
          Case 4:18-cv-00093-RM Document 100 Filed 11/14/19 Page 6 of 6




 1                                CERTIFICATE OF SERVICE
 2            I hereby certify that on November 14, 2019, I electronically transmitted the
 3   foregoing document to the U.S. District Court Clerk’s Office by using the CM/ECF System
 4   for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF
 5   registrants:
 6
              William R Donges
 7            5514 N Crescent Ridge Drive
              Tucson, AZ 85718
 8            520-529-6227
 9            Email: bdonges@attglobal.net
              Plaintiff
10
            /s/John Craiger
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
     71235500.3
